DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seko (United States Patent Application Publication 2018/0007258) in view of Lyons et al. (United States Patent Application Publication 2013/0258089), hereinafter referenced as Lyons, and further in view of Iwasaki (United States Patent Application Publication 2007/0189758).
Regarding claim 1, Seko discloses a system, comprising: a head-mounted device (HMD) comprising: a camera configured to capture images of a scene (figure 1 exhibits external camera 190 which captures images of a scene as disclosed at paragraph 27); a gaze tracking system (figure 3 exhibits a gaze detection system including camera 116 and light source 118 as disclosed at paragraphs 32 and 45); and a controller comprising one or more processors (figure 4 exhibits control unit 126 as disclosed at paragraph 56; paragraph 113 teaches that control is carried out by a processor) configured to: determine a region of interest in the scene based on gaze tracking information obtained from the gaze tracking system (figure 7 exhibits steps S701-S704 in which a region of interest for focusing is determined based on gaze information as disclosed at paragraphs 91-93); cause the camera to capture an image of the scene according to the region of interest (paragraph 93 teaches that imaging based on the focused subject is carried out). However, Seko fails to disclose an ambient light sensor; that the captured image of the scene is auto-exposed according to the region of interest; determine an exposure compensation based on a camera exposure and a scene exposure determined from ambient lighting information for the scene obtained from the ambient light sensor; and apply the exposure compensation to the image outside of the region of interest to generate an exposure-compensated image in which the region of interest is exposed at the camera exposure and the image outside of the region of interest is exposed at the scene exposure.
Lyons is a similar or analogous system to the claimed invention as evidenced Lyons teaches an imaging system wherein the motivation of properly exposing an object of interest thereby improving image quality would have prompted a predictable variation of Seko by applying Lyons’s known principal of performing auto exposure based on a gaze detection target (paragraph 14 teaches performing auto exposure according to a region of interest based on gaze detection).
In view of the motivations such as properly exposing an object of interest thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Seko in view of Lyons fails to disclose an ambient light sensor; and wherein the processor is configured to: determine an exposure compensation based on a camera exposure and a scene exposure determined from ambient lighting information for the scene obtained from the ambient light sensor; and apply the exposure compensation to the image outside of the region of interest to generate an exposure-compensated image in which the region of interest is exposed at the camera exposure and the image outside of the region of interest is exposed at the scene exposure.
Iwasaki is a similar or analogous system to the claimed invention as evidenced Iwasaki teaches an imaging device wherein the motivation of improving image quality through exposure compensation would have prompted a predictable variation of Seko by applying Iwasaki’s known principal of including an ambient light sensor (figure 1 exhibits analyzing sensor 24 as disclosed at paragraph 50; because paragraph 57 teaches that the analyzing sensor is used to determine the lighting conditions of a scene, analyzing sensor 24 is interpreted as an ambient light sensor); and determining an exposure compensation based on a camera exposure and a scene exposure determined from ambient lighting information for the scene obtained from the ambient light sensor (figure 4 exhibits steps S109 and S110 in which an exposure correction is determined based on the difference between a proper exposure value of a subject and a highest value as exposure as disclosed at paragraphs 85 and 86); and apply the exposure compensation to the image outside of the region of interest to generate an exposure-compensated image in which the region of interest is exposed at the camera exposure and the image outside of the region of interest is exposed at the scene exposure (figure 4 exhibits step 112 in which an image is exposure compensated by applying the calculated exposure correction as disclosed paragraph 99).
In view of the motivations such as improving image quality through exposure compensation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 1), in addition, Iwasaki discloses wherein the exposure compensation is determined by subtracting the camera exposure from the scene exposure (figure 4 exhibits step 110 in which exposure compensation is determined based on the difference between the subject exposure and the highest value as calculated in step 109 as disclosed at paragraph 86).
Regarding claim 6, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 1), in addition, Seko discloses wherein the HMD further comprises at least one display screen configured to display frames containing virtual content blended into the exposure-compensated image for viewing by a user (figure 3 exhibits display 108 as disclosed at paragraph 36; paragraph 68 teaches that a displayed image includes captured images blended with a marker image; the marker image is interpreted as virtual content, and because the combination teaches capturing and generating an exposure compensated image as discussed with respect to claim 1, it is apparent that the displayed image would be the exposure compensated image taught by the combination).
Regarding claim 7, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 6), in addition, Seko discloses wherein the HMD further comprises left and right optical lenses located between the at least one display screen and the user's eyes (figures 2 and 3 exhibit left and right lenses 114a and 114b between the display 108 and the user’s eyes as disclosed at paragraph 30).
Regarding claim 8, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 1), in addition, Seko discloses wherein the eye tracking system comprises: at least one eye tracking camera (figure 3 exhibits camera 116 as disclosed at paragraph 43); and one or more light sources configured to emit light towards the user's eyes (figure 2 exhibits light sources 103a and 103b as disclosed at paragraph 32), wherein the at least one eye tracking camera captures a portion of the light reflected off the user's eyes (paragraph 54 teaches that the camera 116 captures near infrared light reflected from a user’s eyes).
Regarding claim 9, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 1), in addition, Seko discloses wherein the controller is a component of the HMD (figure 4 exhibits wherein HMD 100 includes control unit 126 as disclosed at paragraph 49).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seko in view of Lyons in view of Iwasaki and further in view of Li et al. (United States Patent Application Publication 2019/0188837), hereinafter referenced as Li.
Regarding claim 3, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 1), however, Seko fails to disclose wherein the controller is further configured to apply a tone-mapping technique to the exposure-compensated image to tone-map the image from HDR linear encoding to a dynamic range of a display screen.
Li is a similar or analogous system to the claimed invention as evidenced Li teaches a display system wherein the motivation of ensuring consistent display effects and avoiding occurrence of problems such as contrast change and detail loss would have prompted a predictable variation of Seko by applying Li’s known principal of apply a tone-mapping technique to the exposure-compensated image to tone-map the image from HDR linear encoding to a dynamic range of a display screen (paragraph 333 teaches applying a tone mapping in which a linear HDR is mapped to the dynamic range of a display screen).
In view of the motivations such as ensuring consistent display effects and avoiding occurrence of problems such as contrast change and detail loss one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seko in view of Lyons in view of Iwasaki in view of Li and further in view of Paris et al. (United States Patent Application Publication 2014/0341468), hereinafter referenced as Paris.
Regarding claim 4, Seko in view of Lyons in view of Iwasaki and further in view of Li discloses everything claimed as applied above (see claim 3), however, Seko fails to disclose wherein the tone mapping technique includes highlight compression to reveal detail of highlights in the exposure-compensated image.
Paris is a similar or analogous system to the claimed invention as evidenced Paris teaches a method for tone mapping wherein the motivation of generating output images that are visually better than images generated using conventional tone mapping would have prompted a predictable variation of Seko in view of Lyons in view of Iwasaki and further in view of Li by applying Paris’s known principal of using a tone mapping technique which includes highlight compression to reveal detail of highlights in the exposure-compensated image (paragraph 58 teaches compressing highlights of a base layer so as to leave room for luminance details).
In view of the motivations such as generating output images that are visually better than images generated using conventional tone mapping one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko in view of Lyons in view of Iwasaki and further in view of Li.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lyons.
Regarding claim 10, Iwasaki discloses a method comprising: performing, by one or more processors: determining a region of interest in a scene (figure 4 exhibits steps S104 in which a region of interest is determined as disclosed at paragraph 76); causing a camera to capture an image of the scene at an auto-exposure setting determined from the region of interest (figure 4 exhibits step 112 in which an image is captured using an auto exposure setting based on the region of interest as calculated in step 107 and disclosed at paragraph 99); and applying exposure compensation to the captured image to generate an exposure-compensated image in which the region of interest is exposed at the camera exposure and the image outside of the region of interest is exposed at a scene exposure (figure 4 exhibits step 112 in which an image is exposure compensated by applying the calculated exposure correction as disclosed paragraph 99).  However, Iwasaki fails to disclose wherein the region of interest is determined based on gaze tracking information.
Lyons is a similar or analogous system to the claimed invention as evidenced Lyons teaches an imaging system wherein the motivation of properly exposing an object of interest thereby improving image quality would have prompted a predictable variation of Seko by applying Lyons’s known principal of performing auto exposure based on a gaze detection target (paragraph 14 teaches performing auto exposure according to a region of interest based on gaze detection).
In view of the motivations such as properly exposing an object of interest thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Iwasaki in view of Lyons discloses everything claimed as applied above (see claim 10), in addition, Iwasaki discloses determining the scene exposure from ambient lighting information for the scene (figure 4 exhibits step 108 in which ambient lighting information is used to determine an upper limit luminance which is used as a scene exposure value as disclosed at paragraphs 83 and 84).  
Regarding claim 12, Iwasaki in view of Lyons discloses everything claimed as applied above (see claim 10), in addition, Iwasaki discloses determining the exposure compensation by subtracting the camera exposure from the scene exposure (figure 4 exhibits step 110 in which exposure compensation is determined based on the difference between the subject exposure and the highest value as calculated in step 109 as disclosed at paragraph 86).
Regarding claim 20, Iwasaki discloses instructions to: determine a region of interest in a scene (figure 4 exhibits steps S104 in which a region of interest is determined as disclosed at paragraph 76); cause a camera to capture an image of the scene auto-exposed according to the region of interest (figure 4 exhibits step 112 in which an image is captured using an auto exposure setting based on the region of interest as calculated in step 107 and disclosed at paragraph 99); determine an exposure compensation based on a camera exposure and a scene exposure determined from ambient lighting information for the scene obtained from an ambient light sensor (figure 4 exhibits steps S109 and S110 in which an exposure correction is determined based on the difference between a proper exposure value of a subject and a highest value as exposure as disclosed at paragraphs 85 and 86); and apply the exposure compensation to the image outside of the region of interest to generate an exposure-compensated image in which the region of interest is exposed at the camera exposure and the image outside of the region of interest is exposed at the scene exposure (figure 4 exhibits step 112 in which an image is exposure  compensated by applying the calculated exposure correction as disclosed paragraph 99).  However, Iwasaki fails to disclose wherein the region of interest is determined based on gaze tracking information obtained from a gaze tracking system.
Lyons is a similar or analogous system to the claimed invention as evidenced Lyons teaches an imaging system wherein the motivation of properly exposing an object of interest thereby improving image quality would have prompted a predictable variation of Seko by applying Lyons’s known principal of performing auto exposure based on a gaze detection target (paragraph 14 teaches performing auto exposure according to a region of interest based on gaze detection).
In view of the motivations such as properly exposing an object of interest thereby improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Seko.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Iwasaki in view of Lyons fails to disclose one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to carry out the claimed steps.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a non-transitory computer-readable storage media storing program instructions is well known and expected in the art.  Before the effective filing date of the claimed invention, It would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Iwasaki in view of Lyons by a non-transitory computer-readable storage media storing program instructions, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lyons and further in view of Li.
Regarding claim 13, Seko in view of Lyons and further in view of Iwasaki discloses everything claimed as applied above (see claim 10), however, Iwasaki fails to disclose wherein the controller is further configured to apply a tone-mapping technique to the exposure-compensated image to tone-map the image from HDR linear encoding to a dynamic range of a display screen.
Li is a similar or analogous system to the claimed invention as evidenced Li teaches a display system wherein the motivation of ensuring consistent display effects and avoiding occurrence of problems such as contrast change and detail loss would have prompted a predictable variation of Iwasaki by applying Li’s known principal of apply a tone-mapping technique to the exposure-compensated image to tone-map the image from HDR linear encoding to a dynamic range of a display screen (paragraph 333 teaches applying a tone mapping in which a linear HDR is mapped to the dynamic range of a display screen).
In view of the motivations such as ensuring consistent display effects and avoiding occurrence of problems such as contrast change and detail loss one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwasaki.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lyons in view of Li and further in view of Paris.
Regarding claim 14, Iwasaki in view of Lyons and further in view of Li discloses everything claimed as applied above (see claim 13), however, Iwasaki fails to disclose wherein the tone mapping technique includes highlight compression to reveal detail of highlights in the exposure-compensated image.
Paris is a similar or analogous system to the claimed invention as evidenced Paris teaches a method for tone mapping wherein the motivation of generating output images that are visually better than images generated using conventional tone mapping would have prompted a predictable variation of Iwasaki in view of Lyons and further in view of Li by applying Paris’s known principal of using a tone mapping technique which includes highlight compression to reveal detail of highlights in the exposure-compensated image (paragraph 58 teaches compressing highlights of a base layer so as to leave room for luminance details).
In view of the motivations such as generating output images that are visually better than images generated using conventional tone mapping one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwasaki in view of Lyons and further in view of Li.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Lyons and further in view of Seko.
Regarding claim 17, Iwasaki in view of Lyons discloses everything claimed as applied above (see claim 10), however, Iwasaki fails to disclose wherein the one or more processors and the camera are components of a head-mounted device (HMD), wherein the HMD further comprises at least one display screen, the method further comprising causing frames containing virtual content blended into the exposure-compensated image to be displayed by the at least one display screen for viewing by a user.
Seko is a similar or analogous system to the claimed invention as evidenced Seko teaches an imaging system and method wherein the motivation of providing a user of a head mounted display with a properly focused and exposed image would have prompted a predictable variation of Iwasaki by applying Seko’s known principal of capturing and processing an image using a processor and camera of a head-mounted display device (figure 1 exhibits a camera 190 and figure 4 exhibits a processor 126 of a HMD as disclosed at paragraphs 27 and 56), wherein the HMD further comprises at least one display screen (figure 3 exhibits display 108 as disclosed at paragraph 36), the method further comprising causing frames containing virtual content blended into the exposure-compensated image to be displayed by the at least one display screen for viewing by a user (figure 3 exhibits display 108 as disclosed at paragraph 36; paragraph 68 teaches that a displayed image includes captured images blended with a marker image; the marker image is interpreted as virtual content, and because the combination teaches capturing and generating an exposure compensated image as discussed with respect to claim 1, it is apparent that the displayed image would be the exposure compensated image taught by the combination).
In view of the motivations such as providing a user of a head mounted display with a properly focused and exposed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwasaki.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Iwasaki in view of Lyons and further in view of Seko discloses everything claimed as applied above (see claim 17), in addition, Seko discloses wherein the HMD further comprises left and right optical lenses located between the at least one display screen and the user's eyes (figures 2 and 3 exhibit left and right lenses 114a and 114b between the display 108 and the user’s eyes as disclosed at paragraph 30).
Regarding claim 19, Iwasaki in view of Lyons discloses everything claimed as applied above (see claim 10), however, Iwasaki fails to disclose wherein the one or more processors and the camera are components of a head-mounted device (HMD), the method further comprising obtaining the gaze tracking information from an eye tracking system of the HMD.
Seko is a similar or analogous system to the claimed invention as evidenced Seko teaches an imaging system and method wherein the motivation of providing a user of a head mounted display with a properly focused and exposed image would have prompted a predictable variation of Iwasaki by applying Seko’s known principal of capturing and processing an image using a processor and camera of a head-mounted display device (figure 1 exhibits a camera 190 and figure 4 exhibits a processor 126 of a HMD as disclosed at paragraphs 27 and 56), the method further comprising obtaining the gaze tracking information from an eye tracking system of the HMD (figure 7 exhibits steps S701-S704 in which a region of interest for focusing is determined based on gaze information from an eye tracking system of the HMD as disclosed at paragraphs 91-93).
In view of the motivations such as providing a user of a head mounted display with a properly focused and exposed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Iwasaki.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art of record fails to teach or suggest wherein the controller is further configured to: render an image containing virtual content, wherein, to render the image containing virtual content, the controller is configured to apply the exposure compensation to the virtual content so that the image containing virtual content is exposed at the scene exposure; blend the image containing virtual content into the exposure-compensated image to generate a blended image; and apply a tone-mapping technique to the blended image to tone-map the blended image from HDR linear encoding to a dynamic range of a display screen; and cause the blended image to be displayed on the display screen, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record Seko in view of Lyons and further in view of Iwasaki discloses a head mounted display system which performs gaze tracking for region of interest detection and exposure compensation based on a region of interest, however, the combination fails to reasonably teach or suggest “wherein the controller is further configured to: render an image containing virtual content, wherein, to render the image containing virtual content, the controller is configured to apply the exposure compensation to the virtual content so that the image containing virtual content is exposed at the scene exposure; blend the image containing virtual content into the exposure-compensated image to generate a blended image; and apply a tone-mapping technique to the blended image to tone-map the blended image from HDR linear encoding to a dynamic range of a display screen; and cause the blended image to be displayed on the display screen” as currently claimed.
Claim 15 is objected to because the prior art of record fails to teach or suggest rendering an image containing virtual content, wherein rendering the image containing virtual content comprises applying the exposure compensation Page 28 of 31 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.to the virtual content so that the image containing virtual content is exposed at the scene exposure; blending the image containing virtual content into the exposure-compensated image to generate a blended image; applying a tone-mapping technique to the blended image to tone-map the blended image from HDR linear encoding to a dynamic range of a display screen; and causing the blended image to be displayed on the display screen, in combination with the elements of claim 10 from which it is dependent.  The closest prior art of record, Iwasaki in view of Lyons and further in view of Li teaches a method for exposure compensation in which a region of interest is identified based on gaze data and in which tone mapping is performed prior to display, however, the combination fails to reasonably teach or suggest “rendering an image containing virtual content, wherein rendering the image containing virtual content comprises applying the exposure compensation Page 28 of 31 Kowert, Hood, Munyon, Rankin & Goetzel, P.C.to the virtual content so that the image containing virtual content is exposed at the scene exposure; blending the image containing virtual content into the exposure-compensated image to generate a blended image; applying a tone-mapping technique to the blended image to tone-map the blended image from HDR linear encoding to a dynamic range of a display screen; and causing the blended image to be displayed on the display screen” as currently claimed.
Claim 16 is objected to due to its dependence on claim 15.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (United States Patent Application Publication 2021/0051260) teaches a head mounted display.
Kubota (United States Patent Application Publication 2010/0208105) discloses a method of exposure compensation.
Enjuji et al. (United States Patent Application Publication 2010/0020341) discloses a method of exposure compensation.
Ackerman et al. (United States Patent Application Publication 2015/0003819) teaches a head mounted device which performs autofocus based on a gaze position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696